DETAILED ACTION
Status of the Application
Receipt of the Response after Final Office Action filed 07/22/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-10
Withdrawn claims: 				11-13, 16-19
Previously cancelled claims: 		14-15
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-10
Currently rejected claims:			1-10
Allowed claims:				None

Claim Rejections - 35 USC § 103
The rejections as set forth in the Final Office Action filed 04/22/2022 are maintained as written therein.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-3, 5, and 9 over Isaji: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated it only has the burden to submit evidence of non-obviousness after the Office has established a prima facie case of obviousness, which the Office has not done.  Applicant stated that the Office admits that the pH range disclosed in Isaji does not fall within the claimed pH range but that the Office asserts that the pH range is “close enough” to render the claimed pH range obvious.  Applicant argued that the Office ignores potential effects that hydrogen ion concentration might have on the first and second proteins by its proposal to increase the pH of Isaji by at least 0.5 units to fall within the claimed pH range.  Applicant stated that the pH could decrease solubility of the proteins in an aqueous composition, thereby decreasing the solubility of the homogenous composition, and provided Kramer as an evidentiary reference of such a potential phenomenon.  Applicant argued that a skilled practitioner would have been aware that pH of a protein composition could affect the solubility of the protein and that the effect of the proposed pH modification is substantially unpredictable since knowledge of “how intrinsic facts influence solubility is limited”.  Applicant stated that, where the degree of required modification is significant, the proposed modification would have not been “mere substitution of one element for another known in the field” and that the Office’s reasoning demonstrates little more than “that each of [the elements of the claim subject matter] was, independently, known in the prior art”.  Applicant requested that, in the case that the claim rejections are maintained, the Office provide evidence (1) that modifying the pH of Isaji would not render its disclosed composition inoperable for its intended use; (2) that a skilled practitioner would be motivated to modify the pH of Isaji to arrive at the claimed pH; and (3) that modifying the pH of Isaji would lead to nothing more than predictable results (Applicant’s Remarks, section (a) on pages 7-11).
However, the Examiner points out that the rejection of claim 1 does not propose modifying the composition of Isaji to have a pH within the claimed pH range, but states that a prima facie case of obviousness already exists due to the closeness of the disclosed pH range to the claimed pH range.  Since the pH ranges are so close, the difference between them is “virtually negligible absent any showing of unexpected results or criticality”. MPEP 2144.05.I.  Since the rejection of claim 1 does not propose modifying the pH of the composition of Isaji, the Examiner does not need to provide evidence of (1)-(3) as stated by Applicant.  Furthermore, Isaji teaches that its composition is stable and homogenous after being subjected to UHT treatment (Abstract; page 10, paragraphs 2-3) as claimed and therefore, at least suggests that protein precipitation does not occur in its composition despite it having a pH lower than the claimed pH.  Also, even if the Examiner proposed modification of the composition of the prior art to increase the pH to fall within the claimed pH range, Applicant has already provided the Kramer reference as evidence that such a modification would not render the disclosed composition inoperable for its intended use and that modifying the pH of Isaji would lead to nothing more than predictable results.  Since Isaji has been shown to teach all features of amended claim 1 and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1-3, 5, and 9 are maintained as written in the Final Office Action.

Claim Rejections – 35 U.S.C. §103 of claims 1, 4, 6-8, and 10 over Horimoto and Eppler: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Horimoto and Eppler fail to teach or suggest every limitation of independent claim 1 as the Office admits that Horimoto does not teach features (C) and (D) of claim 1; that the composition comprises a minimum 10 wt% of protein based on the total weight of the composition; or that the composition is subject to UHT treatment and that the Office does not show where these features are expressly taught or are inherent in Eppler.  Applicant stated that “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic”.  Applicant concluded that the Office has not met the initial burden of showing that Horimoto and Eppler teach every element as recited in claim 1 (Applicant’s Remarks, section (b) on pages 11-14).
However, Examiner points out that the rejection of claim 1 over Horimoto and Eppler does not mention any inherent result or characteristic in relation to the composition of the prior art; therefore, Applicant’s argument regarding inherency is moot.  The Examiner describes in paragraph 12 on page 5 of the Final Office Action how and where Eppler expressly teaches the deficient features of Horimoto.  Therefore, the Examiner has met the initial burden of showing a case of prima facie obviousness in Horimoto and Eppler as recited in claim 1.  Since Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1, 4, 6-8, and 10 are maintained as written in the Final Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791